COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-07-194-CR
                                                
       
RANDAL LOUIS GREER                                                        APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
               FROM THE 355TH
DISTRICT COURT OF HOOD COUNTY
 
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We
have considered the appellant=s AMotion
To Withdraw Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure. Tex. R.
App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal. See id.; Tex. R. App. P.
43.2(f).                                                                                                                                                                                                                           PER
CURIAM
 
 
PANEL D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 




DELIVERED: November 15, 2007                                                    




[1]See Tex. R. App. P. 47.4.